Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is to correct the numbering of the allowed claims and the examiner’s amendment of the NOA action mailed on 06/29/2022 for Application No. 17/066,263.  By the amendment below, claims 1-5 and 7-21 are pending with claim 1 being amended and claim 6 being canceled.  Claims 1-5 and 7-21 remain allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lawrence Crain on June 17, 2022.
The application has been amended as follows: 
a)  Claim 1 is replaced with the following:
- -A hub for an at least partially muscle-powered bicycle, comprising: 
		a hub axle and an axle device; 
	the hub shell being supported rotatably relative to the axle device by way of bearing devices; 
wherein at least one bearing device is configured as a roller bearing, comprising two bearing rings with rolling members disposed between, and being sealed axially outwardly; 
between the bearing rings at least one roller bearing receives a modular unit, at which a sealing unit is configured for laterally sealing the roller bearing; and 
comprising guide units protruding laterally inwardly from the modular unit for guiding the rolling members; 
wherein the modular unit comprises an annular unit which is connected with the sealing unit that is configured in a washer shape, and 
wherein the sealing unit rests against, making contact with, both of the bearing rings for sealing.- -; and
b)  Claim 6 is canceled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on Mon-Friday from 9AM-5PM at (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TINH DANG/Primary Examiner, Art Unit 3659